DETAILED ACTION
Claims 1-15 were rejected in the Office Action mailed 04/27/2021.
Applicant filed an after final amendment on 06/22/2021, which was not entered on 08/06/2021. 
Applicant filed a request for continued examination and amended claims 1, 7, and 13-14 on 08/30/2021. 
Claims 1-20 are pending, of which claims 15-20 are withdrawn. 
Claims 1-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites, “at least two patterns of the first pattern, the second pattern, and the third pattern have different widths” in lines 2-3, which includes an embodiment where only two patterns of the first pattern, the second pattern, and the third pattern have different widths. While FIG. 5A and paragraph [0081] of the specification provides support for the recitation of “the height of the first patterns of the first reinforced layer in the flexible region become smaller toward a center of the display device and the widths of the patterns of the first reinforced layer are also different from one another” (i.e., the first pattern, the second pattern, and the third pattern have different widths), there is no support in the specification for only two patterns of the first pattern, the second pattern, and the third pattern having different widths, which is included in the limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) in view of Yui et al. (WO 2016/163258) (Yui) and Hwang et al. (US 2014/0029212) (Hwang).
The Examiner has provided a machine translation of WO 2016163258.  The citation of the prior art in this rejection refer to the machine translation.
Regarding claims 1, 8, and 11
Lee teaches a foldable display device including a window panel and a display panel. The window panel includes a flexible area and a rigid area provided adjacent to at least one side of the flexible area. Given Lee teaches the window panel is provided on a surface of the display panel and protects the display panel, it is clear the window panel corresponds to a reinforced substrate and the display layer is disposed thereon. Further, given the rigid area is less flexible See, e.g., abstract, paragraphs [0053-0054] and [0058-0059], and FIGs. 15A-C.
Lee teaches the window panel includes a first layer (L1) and a second layer (L2), wherein the second layer has a greater elastic modulus than the first layer. Therefore, the second layer corresponds to the first reinforced layer and the first layer corresponds to the first substrate. Paragraphs [0081-0082]. Lee teaches the first layer is disposed on the second layer and is present in the flexible region, therefore exhibiting flexibility. Given Lee teaches the second layer is present in the first and second rigid areas, it is clear the second layer comprises a reinforced portion disposed in the reinforced region, as the second layer would provide some degree of reinforcement. Paragraph [0086] and FIGs. 6 and 8-10.
Lee teaches a plurality of convex portions PR protrude from a surface of the first layer into the second layer in the flexible area FA, wherein the second layer forms a plurality of concave and convex portions between and interlocking with the convex portions PR and concave portions of the first layer in the flexible area FA. The convex portions of the second layer between and interlocking with the convex portions of the first layer correspond to the plurality of patterns of the first reinforced layer disposed in the flexible region. Paragraphs [0098-0099] FIGs. 6 and 8-9. As shown in FIGs. 6 and 8-9, the convex portions PR of the first layer fills the plurality of patterned spaces. Per claim 11. 

Lee does not explicitly teach the height of the plurality of convex portions of the second layer having a first height of a first pattern among the plurality of patterns that is adjacent to a boundary between the reinforced region and the flexible region greater than a second height of a second pattern among the plurality of patterns that is adjacent to a center of the flexible region, and a third height of a third pattern among the plurality of patterns that is disposed between the first pattern and the second pattern greater than the second height and smaller than the first height. 

In light of the disclosure of Lee, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the second layer in the flexible area by ensuring the height of each convex portion of the second layer decreases towards a center of the display device in Lee, in order to produce a flexible area that can be easily folded as the first layer has a thickness greater than that of the second layer such that the flexible area has an overall elastic modulus lower than the rigid areas with predictable success, and thereby arrive at the claimed invention. 
Given Lee teaches the convex portions of the second layer decrease in height towards a center of the display device, it is clear the convex portions of the second layer include different sizes and shapes. Per claim 8. 

Lee does not explicitly teach the plurality of patterns of the first reinforced layer being disconnected from one another by respective ones of a plurality of pattern spaces and disconnected from the reinforced portion (A) or the width of the plurality of patterns in the flexible region (B). 
With respect to the difference, Yui (A) teaches a flexible device for a display device comprising a display layer, wherein the flexible device comprises a conductive layer 53 having a plurality of slits 53C and an insulating layer 14 disposed thereon and filling the plurality of silts 53C. Page 18, lines 10-13 and 26-29 and FIGs. 11A, 11B, 12A, 12B. 

As shown in FIG. 11B, the insulating layer 14 extends through the entire cross section of the conductive layer 53, i.e., the slits extend through the entire cross section of the conductive layer 53 and the material with a lower elastic modulus fills it.
As Yui expressly teaches, in order to improve the bending resistance of a flexible device composed of a plurality of layers, simply providing slits in any layer will cause a difference in resistance to stress depending on each layer. Page 19, lines 36-38. 
As Yui expressly teaches, providing a plurality of slits 53C extending substantially parallel to the bending axis direction reduces the stress applied during bending to the layer comprising the plurality of slits 53C, therefore improving the bending resistance of the flexible device. Page 20, lines 2-13. 
Yui and Lee are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of providing slits in the layer exhibiting a higher modulus of elasticity and filling the slits with a material having a lower modulus of elasticity as provided by Yui, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form slits in the second layer of Lee and filling the slits by extending the convex portion of the first layer the opposite surface of the second layer of Lee in order fill the slits with a material having a lower modulus of elasticity, and increase the thickness of the first layer, in order to improve the bending resistance and flexibility of the flexible region, and thereby arrive at the claimed invention. 
Given Lee in view of Yui teaches forming slits in the second layer by extending the convex portions of the first layer to the opposite surface of the second layer to fill the slits with a 

	With respect to the difference, Hwang (B) teaches a foldable display device having an excellent folding characteristic without image quality deterioration on a folding portion. The foldable display includes a flexible display panel and a cover window positioned outside the flexible display panel and protecting the flexible display panel from an external impact, wherein the cover window includes a folding region where concave grooves are formed. See, e.g., abstract. 
	Hwang teaches the width of the concave grooves and the interval of the concave grooves is in a range of 40 to 100 nm. Paragraphs [0050-0051] and [0059] and FIG. 5. 
	As Hwang expressly teaches, if the width of the concave grooves and the interval of the concave grooves is less than 40 nm, pattern accuracy of the concave grooves and the interval of the concave grooves may be deteriorated when processing them. If the width of the concave grooves and the interval of the concave grooves is more than 100 nm, interference is generated for the image of the flexible display panel such that image quality deterioration is generated in the folding region and moiré is perceived by the eyes of the user. Paragraphs [0051-0052]. 

	In light of the motivation of using a width of concave grooves and interval of concave grooves in a cover window as provided by Hwang, it therefore would have been obvious to one of ordinary skill in the art to ensure the width of the slits (i.e., concave grooves) and interval of slits of Lee in view of Yui is in the range of 40 to 100 nm, in order to maintain pattern accuracy and image quality, and thereby arrive at the claimed invention. 

Regarding claim 2
Lee further teaches the convex portion may have a square or rectangle shape. Given the convex portion, and thus inherently the concave portion, have a square or rectangular shape, it is clear the square or rectangle shape of the convex portion of the second layer is surrounded on at least three surfaces by the convex portion of the first layer including two side surfaces and an upper surface towards the first layer. Paragraph [0089].

Regarding claim 3
As shown in FIGs. 6 and 8-9 of Lee, the bottom surface of the second layer is exposed without being surrounded by the first layer.

Regarding claim 7
Lee further teaches the number of convex portions PR per unit area decreases with an increasing distance from the folding line FL located at the center of the flexible area FA. Paragraphs [0013] and [0112]. As shown in FIG. 8 of Lee, by modifying the convex portion of the second layer such that the convex portions have at least two convex portions having a different width, the second layer is substantially reduced towards a center of the folding line in 
Therefore, as shown in FIG.8, by modifying the width of the convex portions of the first layer in order to increase elastic modulus in the flexible area, the width of the convex portions of the second layer will inherently also be modified. Therefore, at least two convex portions of the convex portions of the second layer have different widths from each other. 

Regarding claim 9
Lee further teaches employing a plurality of flexible regions in the foldable display device. Paragraph [0125] and FIGs. 14A-C. 

Regarding claim 10
As shown in in FIGs. 6 and 8-9 of Lee, Lee teaches convex portions of the second layer in the flexible area FA comprises a supporter and a convex portion protrude from the supporter.  Annotated FIG. 9 of Lee exemplifies the supporter, the portion labeled 1, and the convex portion, the portion labeled 2. 
                 
    PNG
    media_image1.png
    355
    1094
    media_image1.png
    Greyscale

(Lee, FIG. 9)
Regarding claim 12
Lee further teaches a functional layer is provided on a surface of the window panel. Given Lee teaches the functional layer protects the window panel, it is clear the functional layer .

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) in view of Yui et al. (WO 2016/163258) (Yui) and Hwang et al. (US 2014/0029212) (Hwang), as applied in claim 1 above, and further in view of Namkung et al. (US 2015/0077953) (Namkung).
Regarding claim 4-6
Lee in view of Yui and Hwang teaches all of the limitations of claim 1 above, however does not explicitly teach the second layer comprising inorganic material. Lee further teaches the second layer is formed of polycarbonate, polyimide, polyamide, or poly(methyl methacrylate) and the first layer is formed of acrylic or silicone resins. Lee, paragraphs [0084-0085]. 
With respect to the difference, Namkung teaches a protective layer has an elastic coefficient from about 10 MPa to about 200 GPa, wherein the protective layer is formed from an organic layer including polycarbonate, polyimide, polyamide, or poly(methyl methacrylate), a metal layer (i.e., conductive material) including silver, titanium, carbon nanotube, or graphene, and a inorganic layer comprising inorganic material. The protective layer is formed on a pad electrode by coating an acryl-based or silicon-based resin on the pad electrode. Paragraphs [0032] and [0035-0037].
 As Namkung expressly teaches, the protective layer alleviates a high stress applied to the pad electrode, wherein the protective layer prevents cracks in the pad electrode so that the reliability of display apparatus may be enhanced. Paragraph [0035]. 
Namkung and Lee in view of Yui and Hwang are analogous art as they are both drawn to a display device using a polymer layer. 
. 		

Claim 12 is alternatively and claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) in view of Yui et al. (WO 2016/163258) (Yui) and Hwang et al. (US 2014/0029212) (Hwang), as applied in claim 1 above, and further in view of Lee (US 2014/0037928) (Lee II). 
Regarding claims 12-14
Lee in view of Yui and Hwang teaches the limitation of claim 12 above. Lee further teaches the display panel includes a base substrate and an image display layer, wherein the image display layer includes an organic electroluminescence layer, however Lee does not explicitly teach a second substrate that has flexibility and a second barrier layer disposed on the second substrate. Lee, paragraphs [0134] and [0136] and FIG. 16.
With respect to the difference, Lee II teaches a substrate section for a flexible display device, wherein the substrate includes a first substrate 101, a reinforcing layer 103, a second substrate 102, a first barrier layer 104 and a second barrier layer 105, wherein the second substrate is formed of a flexible synthetic resin. Lee II teaches the first barrier layer 104 is disposed on the second substrate 102 and the second substrate 102 is disposed on the first substrate 101. Given Lee II teaches the second substrate is formed of a flexible synthetic resin it is clear the substrate has flexibility. See, e.g., abstract, paragraphs [0016] and [0019], and FIG. 1.

As Lee II expressly teaches, the first and second barrier layer prevent impurities such as oxygen, moisture, or the like, from penetrating into an organic light emitting unit through the first and second substrates (Lee II, [0026]). 
Lee II and Lee in view of Yui and Hwang are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of using the substrate section as provided Lee II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the substrate section of Lee II as the base substrate of Lee in view of Yui and Hwang, in order to prevent a peel-off phenomenon between an inorganic barrier layer and a reinforcing layer, prevent impurities from penetrating an organic light emitting unit, and produce a substrate for a flexible display device with predictable success, and thereby arrive at the claimed invention. 

Regarding claim 15 
Lee in view of Yui, Hwang, and Lee II teaches all of the limitations of claim 12 above. Lee further teaches the window panel includes three or more layers, wherein the relationship between the first and second layers can be identically applied to a relationship between additional layers. Paragraph [0094].
Given the third layer is identical to the first layer, it is clear the fourth layer is identical to the second layer, it is clear the fourth layer corresponds to a second reinforcement layer comprising a second flexible region, wherein the fourth layer is surrounded by the third layer, that corresponds to the second substrate, on at least three surfaces, wherein a modulus of elasticity of the fourth layer is greater than a modulus of elasticity of the third layer. 
Response to Arguments
The previous 112(a) claim rejection over claim 7 is maintained. The previous rejections over claims 1-15 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 
	
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive, as set forth below. It is noted the arguments over Zhang are moot as Zhang was not relied upon in this rejection. 

Applicants primarily argue:
“…the Original Specification sufficiently provides an adequate written description of the claimed feature of “at least two patterns...”. For example, the Original Specification discloses:
1)    “the width w1 of the patterns 21 in the flexible region FR and the width w2 of the space 20 PA between adjacent patterns 21 are less than about 120 pm” (par. [0070]);
2)    “the width of the patterns 21 of the first reinforced layer 20 may be different in the first flexible region FR1” (par. [0078]);
3)    “the plurality of patterns 21 may have widths, heights, and/or shapes that different from one another” (par. [0080]); and
4)    “the patterns 21 of the first reinforced layer 20 may have different sizes and shapes, and the patterned spaces 20PA may be varied according to a position within the flexible region FR. For example, the patterns 21 formed closer to a center of the flexible region FR may be made thicker or thicker compared to the patterns formed closer to a boundary between the flexible region FR and the reinforced region RR, and the spaces 20PA formed closer to the center of the flexible region FR may be made narrower or wider compared to the patterns formed closer to the boundary between the flexible region FR and the reinforced region RR” (par. [0081]).
See Original Specification, FIG. 6; par. [0070], [0078], [0080], and [0081], emphasis added…
…At least for these reasons, Applicant respectfully submits that Original Specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter of Claim 7.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:

	While FIG. 5A and paragraph [0082] of the specification provides support for the structure of claim 1 as claimed, with respect to the description of the height of the first, second, and third pattern, and further provides support for the first pattern, the second pattern, and the third pattern having different widths, there is no support in the specification for the limitation regarding the height of the first, second, and third pattern in addition to only two patterns of the first pattern, the second pattern, and the third pattern having different widths, which is included in the limitation of claim 7 as it recites, “at least two patterns…” in line 1. 
	
	
Applicants primarily argue:
“Applicant respectfully requests the Examiner’s clarification regarding the claimed feature of “the plurality of patterns of the first reinforced layer being disconnected from one another” Emphasis added….
…Ignoring this factual evidence, the Examiner argued that “FIG. 10-11 provide a planar view of the convex portions of the first layer, which shows the convex portions are disconnected.” See FOA at page 7.
In fact, contrary to the Examiner’s assertion, in the embodiments described with respect to FIGS. 10 and 11, Lee requires that the convex portions PR, regardless of their relative sizes, are formed on the surface of the first layer LI protruding therefrom, and the planar views of FIGS. 10 and 11 merely illustrate the convex portions PR as being protruded the surface of the first layer LI as opposed to “being disconnected” from each other as the Examiner alleged. See Lee, FIGS. 10 and 11. The circular shapes of the convex portions PR shown in FIGS. 10 and 11 merely refer to the base portion of the 

Remarks, pg. 7-9
The Examiner respectfully traverses as follows:
	As discussed on pages 6-8 of the Office Action mailed 04/27/2021, Yui is utilized to modify Lee by extending the convex portion of the first layer to the opposite surface of the of the second layer, in order to form slits with a material having a lower modulus of elasticity in the second layer to improve the bending resistance of the flexible device.  Since the modification of Lee in view of Yui uses the convex portions of the first layer, FIGS. 10-11 are pointed to in the rejection to show that the convex portions PR protruding from the first layer from a planar view are disconnected from each other. Therefore, when the convex portions of the first layer of Lee are modified in view of Yui such that the convex portions of the first layer extend to the opposite surface of the second layer to form slits and fill those slits with a material having a lower modulus of elasticity, the first layer would form and fill a plurality of patterned spaces disconnecting the pattern of the convex portions of the second layer from one another and disconnecting the convex portions of the second layer from the reinforced portion. 
	
	
Applicants further argue:
“Further, Lee discloses that each of the first layer LI and the second layer L2 is formed to have both concave portions and convex portions in the flexible area FA so that the concave portions and convex portions of the second layer L2 interlock with the convex portions and the concave portions of the first layer LI. Lee, pars. [0088] and [0098], emphasis added.
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). MPEP 2143.01 (VI). If Lee’s convex portions PR were modified to be disconnected from the first layer LI, Lee’s window panel WP would no longer have the interlocked structure significantly changing the principle of operation of Lee, i.e., interlocking the first and second layers LI and L2. See Lee, FIGS. 6, 8, and 9.
increase the flexibility of the window panel and thereby easily fold the window panel. Lee, par. [0110]. In addition to arranging the interlocking convex and concave portions between the first and second layers LI and L2, Lee proposes additional embodiments of (1) decreasing the number of the convex portions PR per unit area with an increasing distance from the folding line FL, and (2) decreasing heights of the convex portions PR with an increasing distance from the folding line. Lee, FIGS. 5A, 8, and 9; pars. [0112] and [0114]. Even these embodiments still require “interlocking” the concave and convex portions of the first and second layers LI and L2 to achieve the goal of providing the flexibility and foldability of the window panel. Id. Moreover, one of ordinary skill in the art would recognize that the window panel WP would not achieve the desired flexibility and foldability by removing the “interlock” between the first and second layers LI and L2, as the Examiner proposed. Emphasis added.

Applicant respectfully submits that the Examiner assertion to combine Lee and Yui is not proper because the Examiner’s proposed modification to Lee or combination of Lee and Yui would change the principle of operation of Lee being modified as discussed above, therefore there is no motivation to combine. See MPEP 2143.01 (VI).”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
	Firstly, it is not clear how the modification removes the “interlock” structure. It is the Examiner’s opinion the modified structure of Lee in view of Yui would still be interlocked as the plurality of convex portions of the first layer forming the slits of the second layer would interlock with the slits formed in the second layer and the convex portions of the second layer would interlock with the concave portions of the first layer. Further, it is the Examiner’s opinion the concave portions of the second layer and interlocking feature are not required in Lee in order to operate the device. Lee explicitly states, “…the second layer L2 may include concave portions and convex portions PR which interlock with the convex portions PR and the concave portions of the first layer L1.” (emphasis added). Lee, Paragraph [0098].
	Secondly, the proposed modification does not change the principle of operation of the Lee. Lee teaches in cases where the elasticity of the window panel may be higher in the flexible area than in the first and second rigid areas, it is possible to fold the window panel along the 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789